            IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF NEW YORK
_________________________

CYNTHIA ANN D.,

                Plaintiff,
         v.                   Civil Action No.
                              6:18-CV-0655 (DEP)
COMMISSIONER OF SOCIAL
 SECURITY,

                Defendant.

__________________________

APPEARANCES:                  OF COUNSEL:

FOR PLAINTIFF

OSTERHAOUT DISABILITY LAW     KARL E. OSTERHOUT, ESQ.
521 Cedar Way, Suite 200
Oakmont, PA 15139

EAGLIN LAW OFFICE             PAUL B. EAGLIN, ESQ.
P.O. Box 6033
Syracuse, NY 13217

FOR DEFENDANT

HON. GRANT C. JAQUITH         DANIEL S. TARABELLI, ESQ.
United States Attorney        Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE
                                      ORDER

      Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Commissioner of Social Security, pursuant to 42 U.S.C. § 405(g) are

cross-motions for judgment on the pleadings. 1 Oral argument was heard

in connection with those motions on September 17, 2019, during a

telephone conference conducted on the record. At the close of argument, I

issued a bench decision in which, after applying the requisite deferential

review standard, I found that the Commissioner=s determination resulted

from the application of proper legal principles and is supported by

substantial evidence, providing further detail regarding my reasoning and

addressing the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)     Defendant=s motion for judgment on the pleadings is


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
GRANTED.

      2)    The Commissioner=s determination that the plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      September 19, 2019
            Syracuse, NY




                                      3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------------------x
CYNTHIA ANN D.,

                             Plaintiff,
vs.                           6:18-CV-655

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.
--------------------------------------------x
      Transcript of a Decision held during a

Telephone Conference on September 17, 2019, at the
James Hanley Federal Building, 100 South Clinton

Street, Syracuse, New York, the HONORABLE DAVID E.

PEEBLES, United States Magistrate Judge, Presiding.


                     A P P E A R A N C E S

                        (By Telephone)
For Plaintiff:       OSTERHOUT DISABILITY LAW
                     Attorneys at Law
                     521 Cedar Way, Suite 200
                     Oakmont, Pennsylvania 15139
                       BY: KARL E. OSTERHOUT, ESQ.

For Defendant:       SOCIAL SECURITY ADMINISTRATION
                     Office of General Counsel
                     15 Sudbury Street, Suite 625
                     Boston, Massachusetts 02203
                       BY: DANIEL STICE TARABELLI, ESQ.

                Jodi L. Hibbard, RPR, CSR, CRR
             Official United States Court Reporter
                    100 South Clinton Street
                 Syracuse, New York 13261-7367
                         (315) 234-8547
                                                                19


1                    (In Chambers, Counsel present by telephone.)
2              THE COURT:    I have before me a request for judicial

3    review of an adverse determination by the Commissioner of

4    Social Security pursuant to 42 United States Code Section
5    405(g).

6              The background -- and I'll just state it briefly

7    because it really doesn't come into play in this case as much
8    as it does in others.    The plaintiff was born in January of

9    1963 and is currently 56 years of age.   She was 49 years old
10   at the time of the alleged onset of her disability in

11   November of 2012.   She lives in VanHornesville, New York in a

12   farmhouse she shares with her mother, although she travels to
13   Florida and spends winters in a trailer in Florida.

14   Plaintiff is a widow.    She has a driver's license.   She has a

15   high school degree and two years of college education.    She
16   worked last in November of 2012.    She has worked at a -- as a

17   mental health nurse in an outpatient clinic and as a
18   registered nurse.   She testified at page 50 of the

19   administrative transcript she was fired from her last three

20   previous positions.
21             She suffers from both physical and mental

22   conditions.   Physically she experiences pain in her lower

23   back, left side, her leg down to her foot, her shoulder, her
24   neck, elbow, and knees, and uses a cane for balance that has

25   been prescribed for her.    She suffers from mental conditions



                JODI L. HIBBARD, RPR, CRR, CSR
                        (315) 234-8547
                                                                20


1    including depression, bipolar disorder, anxiety, and
2    affective disorder.

3             Procedurally, the plaintiff applied for Title II

4    benefits protectively on April 30, 2013, alleging a
5    disability onset date of November 1, 2012.   She claimed

6    disability based on bipolar disorder, major depressive

7    disorder, anxiety, sleep apnea, cardiac syndrome X, herniated
8    disks, left arm problems, restless leg syndrome, stomach

9    problems, and arthritis in her spine.
10            A hearing was conducted on December 9, 2016 by

11   Administrative Law Judge Benjamin Chaykin.   A post-hearing

12   brief was submitted on December 19, 2016 by plaintiff's
13   representative, that's Exhibit 8E, that included objections

14   and attachments including, significantly, the attachment that

15   is at issue in this case.
16            The administrative law judge issued a decision on

17   March 15, 2017 that was unfavorable to the plaintiff.    That
18   became a final determination of the agency on April 9, 2018

19   when the Social Security Administration Appeals Council

20   denied plaintiff's request for judicial -- I'm sorry, for
21   administrative review.

22            In his decision, ALJ Chaykin applied the familiar

23   five-step sequential test for determining disability, finding
24   at step one that plaintiff had not engaged in substantial

25   gainful activity since her alleged onset date; at step two



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                 21


1    concluding that plaintiff suffered from left shoulder
2    impingement, degenerative disk disease of the cervical spine,

3    degenerative disk disease of the lumbar spine, affective

4    disorder, and anxiety disorder.
5             Progressing to step three, the ALJ concluded that

6    plaintiff's conditions did not meet or medically equal any of

7    the listed, presumptively disabling conditions set forth in
8    the Commissioner's regulations.

9             The administrative law judge then surveyed the
10   evidence and concluded that plaintiff, despite her

11   conditions, retains the residual functional capacity, or RFC,

12   to perform medium work with exceptions that are set out at
13   page 16 of the administrative transcript, and significantly,

14   one of those is that she have only occasional interaction

15   with supervisors, coworkers, and the public.
16            At step four, plaintiff, it was determined, could

17   not perform her past relevant work given the requirements of
18   those positions.

19            At step five, relying on the testimony of a

20   vocational expert after first concluding that if plaintiff
21   could perform a full range of medium work, she would be not

22   disabled, deemed not disabled based on the Medical Vocational

23   Guidelines or the Grids, and specifically Grid Rules 203.29
24   and 203.22.   Based on the vocational expert's testimony,

25   given the additional limitations, the ALJ concluded that she



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                22


1    nonetheless could perform work available in the national
2    economy as a hand packager, as a warehouse worker, and a

3    salvage laborer, and therefore concluded that she was not

4    disabled at the relevant times.
5                Significantly, in his decision, ALJ Chaykin noted

6    at page 21 the objections submitted with the post-hearing

7    brief, Exhibit 8E, and although not specifically referencing
8    the opinions of Ms. Santagati, rejected the arguments and

9    stated that claimant's objections are hereby overruled.
10               As you know, my task is limited, the standard I

11   apply is deferential.    I must determine whether correct legal

12   principles were applied, and secondly, whether the
13   determination is supported by substantial evidence defined as

14   such evidence as a reasonable mind would find sufficient to

15   support a conclusion.
16               There is reference in the brief to a second point

17   which was not included that would have challenged apparently
18   the residual functional capacity finding.     It was not

19   challenged in the brief, however, and any claim that the RFC

20   is not supported by substantial evidence is therefore waived.
21               The key issue here is the vocational expert

22   evidence.    Clearly the Commissioner has the burden at step

23   five to demonstrate the existence of work in the national
24   economy available to a plaintiff.    That can be carried

25   through the testimony of a vocational expert.    I note in this



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                 23


1    case that the plaintiff did not object to the vocational
2    expert and stipulated to the qualifications of that expert,

3    Nicholas Fidanza.    That's at page 52 of the administrative

4    transcript.
5             Undoubtedly, and I totally agree with plaintiff's

6    counsel that the claimant has the right to confront any

7    evidence presented and to present evidence.     The issue here
8    is contact with supervisors, coworkers, and the public.     The

9    evidence submitted after the hearing was available and
10   generated on October 1, 2015, well before the hearing.      It is

11   a report from Paula Santagati that has been extremely

12   controversial.    The main thesis of the report is that a
13   claimant who can have only occasional contact with coworkers,

14   supervisors, and the public cannot work.      The issue of the

15   interaction with others was clearly -- could be predicted in
16   this case.    Dr. Steven Schaeffer on October 17, 2016, in his

17   treating source statement at page 468, stated with regard to
18   the plaintiff, she has difficulty with social interactions.

19   The prehearing brief that was submitted, that's -- it was

20   document 7E, on November 30, 2016, stated at page 222,
21   pointed out that Dr. Schaeffer opined that Ms. D. cannot work

22   with the general public, coworkers, or supervisors in an

23   appropriate manner.    So this was an issue that could have,
24   should have been foreseen, and clearly the Santagati report

25   was available and if it was to come into play, should have



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                 24


1    been presented at the hearing, whether through
2    cross-examination or otherwise.

3               At the hearing, the claimant's representative asked

4    only four questions of the administrative -- of the
5    vocational expert, none of which -- well, actually three

6    because the the fourth says, "Okay, okay, thank you."     None

7    involved Ms. Santagati or the issue of the occasional
8    contact.

9               So in my view, the failure to raise it at the
10   hearing constituted a waiver, and I agree with courts that

11   have found such a waiver.   There was one decision from

12   August 26, 2019, Robberts v. Commissioner of Social Security,
13   2019 WL 4023549, it is from the Southern District of Ohio; a

14   waiver under similar circumstances was also found in Keehl v.

15   Commissioner of Social Security, 2018 WL 4352155, from the
16   Western District of Michigan.

17              The plaintiff relies on the Hearings Appeals and
18   Litigation Law manual of the agency, or HALLEX, Section

19   I-2-6-74(B).   That section, however, only requires an

20   administrative law judge to address objections made on the
21   record during the hearing, and these objections now under

22   consideration do not fall within that definition.

23              I note also, as cases have -- are unanimous in
24   stating the HALLEX does not impose obligations, it does not

25   have the force of law, and it does not impose any obligations



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                25


1    on the court.    But in any event, it was not violated.   And
2    Robberts, again, stands for that proposition.   Whether this

3    case is decided under HALLEX, due process, fundamental

4    fairness, I find that the administrative law judge ruled on,
5    and overruled plaintiff's objections, and it's unfortunate

6    that it was, that Ms. Santagati's expert report was not

7    referenced but it is explicit that the administrative law
8    judge did reject the objections.    So the vocational expert's

9    testimony in this case supports the determination of the
10   administrative law judge.

11               I note that many, many cases find Ms. Santagati's

12   report unreliable.    It is general, it does not speak to the
13   specifics of this situation and this case as did the

14   hypothetical that was posed to the vocational expert at the

15   time of the hearing.
16               I find that there is -- due process is not

17   offended.    Due process requires a full and fair hearing; it
18   was received by the plaintiff.    The fact that she did not

19   receive a fuller explanation of the denial of her objections

20   does not offend due process, and Keehl, the case I cited
21   earlier, stands for that proposition.   So I am following the

22   cases that were cited earlier, Robberts, Keehl, and also

23   Kidd, which is reported at 2018 WL 3040894, it is from the
24   Eastern District of Kentucky from 2018.

25               And I find that the administrative law judge was



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                26


1    not required to convene a second hearing, was not required to
2    address specifically the Santagati report which should have

3    been presented at the time of the hearing.

4             So I will grant judgment on the pleadings to the
5    defendant and will issue a short form order and attach this

6    transcript explaining my reasoning.   Thank you both for

7    excellent presentations, hope you have a good evening.
8             MR. OSTERHOUT:   Thank you, your Honor.

9             MR. TARABELLI:   Thank you, your Honor.
10                 (Proceedings Adjourned, 3:44 p.m.)

11

12
13

14

15
16

17
18

19

20
21

22

23
24

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
1                  CERTIFICATE OF OFFICIAL REPORTER
2

3

4        I, JODI L. HIBBARD, RPR, CRR, CSR, Federal
5    Official Realtime Court Reporter, in and for the

6    United States District Court for the Northern

7    District of New York, DO HEREBY CERTIFY that
8    pursuant to Section 753, Title 28, United States

9    Code, that the foregoing is a true and correct
10   transcript of the stenographically reported

11   proceedings held in the above-entitled matter and

12   that the transcript page format is in conformance
13   with the regulations of the Judicial Conference of

14   the United States.

15
16                        Dated this 18th day of September, 2019.

17
18

19                                /S/ JODI L. HIBBARD

20                                JODI L. HIBBARD, RPR, CRR, CSR
                                  Official U.S. Court Reporter
21

22

23
24

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
